Title: To John Adams from Pseudonym: "Marathon", 11 September 1823
From: Pseudonym: “Marathon”
To: Adams, John


				
					
					Sepr: 11. 1823 
				
				The writer of Marathon most respectfully encloses the first number to Mr Adams, with a sincere hope that the pain, which cannot but have been occassioned by gross breach of confidence in the publication of his private letters, may be in a good degree diminished by the veneration which it will call forth, for the greatness of his public character, and the anxiety which it will disclose for the happiness of his remaining years.—
				
					
				
				
			